Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the preliminary amendment filed on 8/5/2019, claims 1-17 have been cancelled, and newly added claims 18-38 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sepetka et al (US 2010/0076452) in view of Martin et al (US 2009/0299393).
Claim 18. Sepetka et al discloses a device for placement through a catheter (10) to retrieve an obstruction within a blood vessel (Fig. 1; [0002]), the device comprising: a shaft (504) having a distal portion and a proximal portion; and an eversible cover (508) having a fixed section coupled to the distal portion of the shaft (i.e. fixed near distal end ring-like structure as seen in Fig. 43), and a free section extending in a proximal direction from the fixed section, the eversible cover being axially compliant, such that proximal movement of the fixed section causes the free section to evert over the fixed section (Figs. 43, 44; [0108], [0109]). 
Sepetka et al fails to disclose the eversible cover is expandable when advanced to the obstruction and deployed from the catheter.  However, Sepetka et al discloses the eversible cover is made of an expanded PTFE material but can be made of any other suitable material ([0108]).  
In the same field of endeavor, Martin et al teaches a system for removing obstructions from a vessel, wherein a self-expanding eversible cover (226) is attached to a shaft (222), and the eversible cover is configured to expand outward upon deployment in the vessel from a catheter ([0079], 0083]), wherein the eversible cover i.e. friction) in promoting eversion of the eversible cover ([0010], [0082], [0083]) and expansion allows for a greater diameter to ensure capturing the obstruction ([0079]).
Claim 19. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses free section of the eversible cover is configured to evert over the obstruction (Fig. 44; [0109]). 
Claim 20. The combination discloses the invention substantially as claimed above, wherein Martin et al discloses the free section of the eversible cover is expandable to engage the blood vessel (Figs. 2A-2E; [0083], [0083]).  
Claim 21. The combination of Sepetka et al discloses and Martin et al discloses the invention, wherein Martin et al discloses the fixed section of the eversible cover comprises a pre-set shape to reduce a force required to evert the evertable cover ([0135]).  
Claim 22. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses eversible cover assists in moving the obstruction into the catheter (Figs. 43, 44; [0108], [0109]). 
Claim 23. The combination discloses the invention substantially as claimed above, but fails to explicitly disclose the shaft is configured to be positioned over a wire in the embodiment of Figs. 43, 44.  
However, Sepetka et al discloses in other embodiments such as Figs. 39-42, the catheter shaft (404) (equivalent to shaft 504 of the embodiment of Figs. 43, 44) is configured to be positioned over a guidewire ([0106]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the embodiment of Figs. 43, 44 to be configured to be positioned over a wire, such as a guidewire, as taught by the embodiment of Figs. 39-42, to guide the device to the treatment site through the vasculature of the patient. 
Claim 24. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses the fixed end of the eversible cover is coupled to the shaft adjacent a proximal end of an interventional vascular device (502) (Fig. 43; [0108]), and Martin et al discloses the eversible cover comprises a fabric, a reinforced fabric, a braid, a weave, or a solid layer ([0073]). 
Claim 25. Sepetka et al discloses a device for placement using a catheter (10) to retrieve an obstruction within a blood vessel (Fig. 1; [0002]), the device comprising: a shaft (504) with an eversible cover (508) having an end fixed to the shaft (i.e. fixed near distal end ring-like structure as seen in Fig. 43) and a free section moveable relative to the shaft, and wherein the free section is configured to evert over the end fixed to the shaft when the shaft is translated proximally (Figs. 43, 44; [0108], [0109]).

In the same field of endeavor, Martin et al teaches a system for removing obstructions from a vessel, wherein a self-expanding eversible cover (226) is attached to a shaft (222), and the eversible cover is configured to expand outward upon deployment in the vessel from a catheter ([0079], 0083]), wherein the eversible cover expands against a vessel wall upon deployment in a vessel, and the friction of the eversible cover against the vessel wall causes the eversible cover to remain against the vessel wall as the eversible cover is moved proximally, causing the eversible cover to evert (Figs. 2A-2E; [0083], [0083]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the eversible cover of Sepetka et al to be expandable as taught by Martin et al, since the expanding characteristic against the vessel wall provides an assisting force (i.e. friction) in promoting eversion of the eversible cover ([0010], [0082], [0083]) and expansion allows for a greater diameter to ensure capturing the obstruction ([0079]).
Claim 26. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses free section of the eversible cover is configured to evert over the obstruction (Fig. 44; [0109]).
Claim 27. The combination discloses the invention substantially as claimed above, wherein Martin et al discloses the free section of the eversible cover is expandable to engage the blood vessel (Figs. 2A-2E; [0083], [0083]).  
Claim 28. The combination of Sepetka et al discloses and Martin et al discloses the invention, wherien Martin et al discloses the fixed section of the eversible cover comprises a pre-set shape to reduce a force required to evert the evertable cover ([0135]).  
Claim 29. The combination discloses the invention substantially as claimed above, wherein Martin et al discloses the eversible cover comprises a fabric, a reinforced fabric, a braid, a weave, or a solid layer ([0073]).
Claim 30. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses eversible cover assists in pulling the obstruction into the catheter (Figs. 43, 44; [0108], [0109]).
Claim 31. The device of claim 25, wherein the fixed end of the eversible cover is coupled to the shaft adjacent a proximal end of a retrieval device (502) (Fig. 43; [0108]). 
Claim 32. Sepetka et al discloses a system to retrieve an obstruction from a site within a blood vessel (Fig. 1; [0002]), the system comprising: a catheter (10) configured to be advanced to the site of the obstruction (Fig. 1; [0074]); and a shaft (504) including an eversible cover (508) having an end fixed to the shaft (i.e. fixed near distal end ring-like structure as seen in Fig. 43) and a free section moveable relative to the shaft, and wherein the free section is configured to evert over the end fixed to the shaft when the shaft is translated proximally (Figs. 43, 44; [0108], [0109]). 
Sepetka et al fails to disclose the eversible cover is expandable when deployed from the catheter.  However, Sepetka et al discloses the eversible cover is made of an expanded PTFE material but can be made of any other suitable material ([0108]).    
i.e. friction) in promoting eversion of the eversible cover ([0010], [0082], [0083]) and expansion allows for a greater diameter to ensure capturing the obstruction ([0079]).
Claim 33. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses free section of the eversible cover is configured to evert over the obstruction (Fig. 44; [0109]).
Claim 34. The combination discloses the invention substantially as claimed above, wherein Martin et al discloses the free section of the eversible cover is expandable to engage the blood vessel (Figs. 2A-2E; [0083], [0083]).  
Claim 35. The combination of Sepetka et al discloses and Martin et al discloses the invention, wherein Martin et al discloses the fixed section of the eversible cover comprises a pre-set shape to reduce a force required to evert the evertable cover ([0135]).  
Claim 36. The combination discloses the invention substantially as claimed above, wherein Sepetka et al discloses eversible cover assists in pulling the obstruction into the catheter (Figs. 43, 44; [0108], [0109]).
Claim 37. The combination discloses the invention substantially as claimed above but fails to disclose a vacuum source in fluid communication with the catheter. 
However, Martin et al further teaches the system for retrieving an obstruction further comprises a vacuum source ([0063]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the combination to include a vacuum source as further taught by Martin et al to provide an additional force in assisting the pulling and removal of the obstruction from the vessel.
Claim 38. The system of claim 32, wherein the end of the cover fixed to the shaft is affixed adjacent to a proximal end of a retrieval device (502), wherein the retrieval device is configured to capture the obstruction (Fig. 43; [0108]). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8795305. 
Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8932319.
Claims 18-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9358094.
Claims 18-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9943323. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the elements of the claims of the instant application are to be found in the claims of the patent.  Thus the difference between the claims of the instant application and the claims of the patent lies in the fact that the patent claims include many more elements and is thus much more specific.  Thus, the invention of the claims of the patent is in effect a “species” of the “generic” invention of the claims of the instant application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the claims of the instant application are anticipated by the claims of the patent, they are not patentably distinct from the claims of the patent. 

Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8795305 in view of Sepetka et al. 
Claims 32-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of U.S. Patent No. 9943323 in view of Sepetka et al. 


Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE SHI whose telephone number is (571)270-5620. The examiner can normally be reached Mon-Fri, 7:30-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M SHI/Primary Examiner, Art Unit 3771